HOOK, Circuit Judge.
[1, 2] This is a writ of error to review a judgment in an action at law upon contract. The assignments of error relied on challenge proceedings.at the trial and the sufficiency of the evidence to support the judgment. The trial was by the court upon waiver of a jury. The court found generally for the defendant and gave judgment accordingly. It made no special findings of fact. Its memorandum opinion does not fill that office. Tiernan v. Chicago Life Ins. Co., 131 C. C. A. 284, 287, 214 Fed. 238; Keeley v. Mining Co., 95 C. C. A. 96, 169 Fed. 598. There is no bill of exceptions disclosing the evidence upon which the court acted, or rulings admitting or rejecting evidence, or declarations of law adopted or denied. The judgment rendered was within the issues made by the pleadings.
By the long settled practice of the appellate courts of the United States, frequently announced, there is nothing in the record before us which we can review.
The judgment is affirmed.